JORGENSON, Judge.
Anita Segura appeals from a final judgment awarding custody of her minor child to Eulalia Valdez, the child’s paternal grandmother.1
The trial court, in its final judgment, found that the natural mother, Anita Segu-ra, abandoned the child in 1978, that the natural mother would be an unfit custodian and that the best interests of the child would be served by continuing her custody with the paternal grandmother.2 The record abundantly supports the findings.
In the face of the findings below, we will not substitute our judgment for that of the trial court. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Grant v. Corbitt, 95 So.2d 25 (Fla.1957); Cone v. Cone, 62 So.2d 907 (Fla.1953).
Affirmed.

. The child’s natural father, Casmiro Valdez, Jr., is deceased. The parties were never married.


. The trial court correctly retained jurisdiction and provided for reasonable visitation rights.